EXHIBIT 10.1
Execution Version



SEPARATION AND CONSULTING AGREEMENT
This Separation and Consulting Agreement (this “Agreement”), dated as of
March 30, 2014, is made by and between CDI Corp., a Pennsylvania corporation
(the “Company”) and H. Paulett Eberhart (“Executive”).
Recitals
WHEREAS, Executive is currently employed as the Company’s President and Chief
Executive Officer; and
WHEREAS, Executive desires to resign from her employment relationship with the
Company; and
WHEREAS, the Company desires to continue to benefit from Executive’s expertise,
experience and knowledge of the Company and its subsidiaries and to ensure
Executive’s provision of consulting services under the terms and conditions of
this Agreement; and
WHEREAS, Executive agrees to provide consulting services to the Company on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and intending to be legally bound hereby, the Company and Executive
hereby agree as follows:
1.         Termination of Employment
(a)     General. Effective as of the date hereof (the “Separation Date”),
Executive hereby resigns from (i) her positions as President and Chief Executive
Officer of the Company, (ii) the Board of Directors of the Company (the “Board”)
and (iii) all other positions that she holds with the Company or any of its
subsidiaries, including, without limitation, any director, trustee or similar
positions.
(b)    Accrued Benefits. Following the Separation Date, the Company shall pay
Executive all earned but unpaid base salary through the Separation Date and
Executive shall be entitled to receive any vested benefits as of the Separation
Date in accordance with, and subject to, the terms of the applicable Company
(and/or subsidiary) employee benefit plans. Except as otherwise specifically
provided in the immediately preceding sentence, from and after the Separation
Date, Executive shall cease to have any right to compensation or benefits from
the Company or any of its subsidiaries relating to her employment with the
Company or its subsidiaries or the termination thereof. Executive specifically
acknowledges that her 2013 annual bonus was paid to her prior to the Separation
Date.
(c) Equity Awards. All unvested Company equity awards held by Executive as of
the Separation Date shall be immediately forfeited with no consideration due to
Executive (provided that the unvested portion of the time-vested deferred stock
award granted to Executive by the Company on March 1, 2011 covering 13,358
shares shall vest on the Separation Date).
    
2.    Consulting Relationship


(a)     Consulting Services. Executive shall serve as a consultant to the
Company during the period beginning on the Separation Date and ending on
December 31, 2014 (the “Consulting Term”). In such capacity, Executive shall be
required to devote a reasonable and appropriate amount of her business time in
the performance of such consulting services, in all cases, as the Chief




--------------------------------------------------------------------------------




Executive Officer and/or the Board may reasonably request, with respect to
(a) any aspect of the business, organization or operations of the Company and/or
any subsidiary thereof (and related strategies or tactics), (b) investor
relations and/or (c) general financial, economic, organizational and operational
advice and matters, strategies and tactics related thereto (the “Consulting
Services”). The Consulting Services shall be provided upon reasonable notice and
at reasonable times, and may be provided remotely or telephonically, unless the
Chief Executive Officer or the Board determines that it is desirable for
Executive to provide such Consulting Services in person and/or at a particular
location.


(b)     Independent Contractor. Executive acknowledges that her employment with
the Company and its subsidiaries ceased as of the Separation Date and that in
providing the Consulting Services, she shall at all times be an independent
contractor (and not an employee) of the Company. Executive acknowledges and
agrees that she shall be solely responsible for her actions and inactions in
providing the Consulting Services and shall not make any representations to
being an employee or agent of the Company or any of its subsidiaries. Executive
further acknowledges and agrees that, on and after the Separation Date, she
shall no longer be entitled to participate in, or accrue benefits under, any
employee benefit plan (including, without limitation, any health, dental, life
insurance, disability or retirement plan) maintained by the Company or any of
its affiliates, notwithstanding any determination by any regulatory agency or
court that Executive is a common law employee of the Company, or any provision
in any such plan to the contrary.


3.         Compensation.


(a)     Fee for Consulting Service. During the Consulting Term, subject to
Executive’s compliance with Section 2(a) above, Executive shall receive an
amount equal to $64,583.33 per month (pro-rated for any partial month worked),
payable in arrears on a bi-weekly basis.
(b)     Expense Reimbursement. The Company shall reimburse Executive for all
reasonable and itemized out-of-pocket business expenses incurred by Executive in
connection with her provision of the Consulting Services, provided such expenses
are properly reported to the Company in accordance with its policies and
procedures (as in effect from time to time).
(c)    New TVDS Award. In consideration for Executive’s performance of the
Consulting Services, the Company shall grant to Executive a time-vested deferred
stock award covering 20,000 shares of Common Stock in accordance with the grant
agreement attached hereto as Exhibit A (the “New TVDS Award”).
(d)    Termination. Upon the expiration of the Consulting Term (i.e, December
31, 2014), the Company’s sole obligation to Executive shall be to pay to
Executive any earned but unpaid portion of the consulting fee described in
Section 3(a) above through December 31, 2014, plus any unreimbursed business
expenses incurred through December 31, 2014 that are otherwise reimbursable
under Section 3(b) above.
4.         No Other Compensation. Other than the compensation provided in
Sections 1 and 3, Executive shall not be entitled to receive any payments,
benefits or other compensation from the Company or any of its affiliates.


5.         General Release.


(a)     Release. In consideration for the compensation and other benefits set
forth in Section 3 of this Agreement, and for other good and valuable
consideration, Executive, on behalf of Executive, Executive’s heirs, estate,
executors, administrators, agents, beneficiaries, trustees, legal and other

12139922.4.TAX

--------------------------------------------------------------------------------




representatives, successors and assigns, hereby irrevocably and unconditionally
releases, acquits and forever discharges the Company, its parent, subsidiaries
or any related companies, and any of its or their officers, directors,
principals, shareholders, employees, agents, employee benefit plans (including
the administrators and fiduciaries thereof) or representatives (collectively
“Releasees”), from any and all charges, promises, actions, causes of action,
covenants, contracts, controversies, agreements, complaints, claims,
liabilities, obligations, suits, demands, grievances, arbitrations, costs,
losses, debts and expenses, including attorney’s fees, of any nature whatsoever
(hereinafter “Claims”), known or unknown, foreseen or unforeseen, which
Executive has or may have against Releasees, or any of them, arising at any time
prior to and including the date Executive signs this Agreement. The Claims
covered by this general release include, without limitation, (i) any and all
Claims which relate directly or indirectly to Executive’s employment with
Company or her separation from that employment; (ii) any and all Claims, whether
statutory, at common law or otherwise, for wrongful termination of employment,
breach of contract, detrimental reliance, promissory estoppel, infliction of
emotional distress, defamation, fraud, misrepresentation or any other tort; and
(iii) any and all Claims under the laws of the United States, the Commonwealth
of Pennsylvania or any other state, or any local jurisdiction, for
discrimination based upon sex, race, age, national origin, religion, handicap,
disability, retaliation, or on any other basis, including, without limitation,
all Claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Pennsylvania Human Relations Act, the
Philadelphia Fair Practices Ordinance, and any related federal, state or local
laws otherwise covering Executive’s employment and the separation therefrom.
(b)     Acknowledgment. Executive agrees and acknowledges that this Section 5
constitutes a knowing and voluntary waiver of all rights or Claims Executive may
have as of the date Executive signs this Agreement and that Executive has no
physical or mental impairment of any kind which has interfered with her ability
to read and understand the meaning of this Agreement or its terms.
(c)     Covenant not to Sue. Executive agrees and covenants not to file,
initiate, join, or accept any relief in any lawsuit (either individually, with
others, or as part of a class), in any forum, pleading, raising, or asserting
any Claim(s) barred or released by Section 5 of this Agreement. Executive agrees
and acknowledges that, in the event that she breaches any obligation under this
Section 5, then (i) the New TVDS Award (and any shares acquired upon the
settlement thereof and proceeds received upon the sale of any such shares) shall
be immediately forfeited and repaid to the Company and (ii) Executive will be
obligated to repay the Company any amounts paid under Section 3 above and to
reimburse the applicable Releasees for their reasonable costs and attorney’s
fees incurred in defending against those Claims that are found to be barred by
this Agreement. Notwithstanding the foregoing, nothing in this Section 5(c) or
this Agreement shall preclude Executive from challenging the validity of the
release in this Section 5 under the requirements of the Age Discrimination in
Employment Act (“ADEA”), and Executive shall not be responsible for reimbursing
the attorney’s fees and costs of the Releasees, or repaying any amounts paid
under Section 3, in connection with such a challenge to the validity of the
release, nor shall the New TVDS Award (or any shares or proceeds relating
thereto) be forfeited in connection with such a challenge. However, Executive
acknowledges that the release contained in this Agreement applies to all Claims
she has under the ADEA, and that, unless the release is held to be invalid, all
of her Claims under the ADEA shall be extinguished.
(d) Review and Revocation Rights. Executive is hereby advised to consult with
counsel before executing this Agreement. Executive hereby acknowledges and
understands that she has the right to consider this Agreement, including the
general release contained in this Section 5, for a period of twenty-one
(21) days prior to execution. Executive further acknowledges and understands
that for seven (7) days following her execution of this Agreement, Executive may
revoke this Agreement by providing written notice to the Company at the address
provided below in Section 7(h), provided

12139922.4.TAX

--------------------------------------------------------------------------------




that such revocation shall have no impact on Executive’s resignation described
in Section 1(a), which is effective immediately. This Agreement shall not become
effective or enforceable until the seven-day revocation period has expired
without revocation (such date, the “Effective Date”), provided that Section 1(a)
of this Agreement is effective immediately. Executive represents and
acknowledges that she has read the Agreement, understands its terms and has
entered into this Agreement freely and voluntarily. The release contained in
this Section 5 shall not be deemed void or voidable by claims of duress,
deception, mistake of fact, or otherwise.
(e) Subsequent Execution of General Release. Following the expiration of the
Consulting Term, Executive is required to execute a general release of claims in
form and substance substantially similar to Section 5(a)-(d), such that such
release is effective, with all revocation periods having expired unexercised,
within 60 days after the date of the termination of the Consulting Term. In
addition to any other legal and equitable remedies that the Company may have if
Executive fails to execute such release (or if Executive executes, but revokes,
such release), the New TVDS Award shall be immediately forfeited.
6.         Continuing Obligations. Executive acknowledges and agrees that her
obligations under Section 10 of the Employment Agreement between Executive and
the Company, dated as of January 10, 2011 (the “Employment Agreement”) (which
Section 10 is hereby incorporated in its entirety by reference) shall continue
to apply in accordance with the terms of such provisions; provided, however,
that the non-competition and non-solicitation restrictions set forth in
Section 10(j) of the Employment Agreement shall be extended to apply from the
Separation Date through December 31, 2014. Furthermore, this Agreement shall
constitute notice to Executive that the Company has elected to make Section
10(i) of the Employment Agreement applicable from and after the date of this
Agreement, and Executive and the Company agree to such application.
7.         Miscellaneous.
(a)     Code Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the parties hereto agree to interpret, apply and administer this Agreement in
the least restrictive manner necessary to comply therewith and without resulting
in any increase in the amounts owed hereunder by the Company (provided that
neither the Company nor any of its affiliates shall have any liability to
Executive for any taxes, penalties or interest imposed on Executive under Code
Section 409A). Notwithstanding any other provision of this Agreement to the
contrary, if Executive is a “specified employee” within the meaning of Code
Section 409A and the regulations issued thereunder, and a payment or benefit
provided for in this Agreement would be subject to additional tax under Code
Section 409A if such payment or benefit is paid within six (6) months after
Executive’s “separation from service” (within the meaning of Code Section 409A),
then such payment or benefit required under this Agreement shall not be paid (or
commence) during the six-month period immediately following Executive’s
separation from service except as provided in the immediately following
sentence. In such an event, any payments or benefits that would otherwise have
been made or provided during such six-month period and which would have incurred
such additional tax under Code Section 409A shall instead be paid to Executive
in a lump-sum cash payment on the earlier of (i) the first regular payroll date
of the seventh month following Executive’s separation from service or (ii) the
10th business day following Executive’s death. No reimbursement or in-kind
benefit shall be subject to liquidation or exchange for another benefit and the
amount available for reimbursement, or in-kind benefits provided, during any
calendar year shall not affect the amount available for reimbursement, or
in-kind benefits to be provided, in a subsequent calendar year. Any
reimbursement to which Executive is entitled hereunder shall be made no later
than the last day of the calendar year following the calendar year in which such
expenses were incurred.

12139922.4.TAX

--------------------------------------------------------------------------------




(b)     Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and enforceable to the
extent compatible with the applicable law or the determination by a court of
competent jurisdiction.
(c)     Governing Law; Exclusive Choice of Forum. The implementation and
interpretation of this Agreement shall be governed by and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without giving effect to the
conflicts of law provisions thereof. The parties hereby submit to the exclusive
jurisdiction of, and waive any venue objections against, the United States
District Court for the Eastern District of Pennsylvania and the state and local
courts of the Commonwealth of Pennsylvania, Philadelphia County, for any
litigation arising out of this Agreement.
(d)     Binding Effect and Assignability. The rights and obligations of both
parties under this Agreement shall inure to the benefit of and shall be binding
upon their heirs, successors and assigns. Executive’s rights under this
Agreement shall not, in any voluntary or involuntary manner, be assignable and
may not be pledged or hypothecated without the prior written consent of the
Company.
(e)     Counterparts; Section Headings. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. The section
headings of this Agreement are for convenience of reference only.
(f)     Entire Agreement. This instrument constitutes the entire agreement with
respect to the subject matter hereof between the parties hereto and, except as
specified herein, replaces and supersedes as of the date hereof any and all
prior oral or written agreements and understandings between the parties hereto,
including, without limitation, the Employment Agreement; provided, however, that
(i) as provided below, certain provision of the Employment Agreement shall
continue to be in effect, (ii) except as modified by this Agreement, the terms
of any Company equity plan, award agreements granted thereunder and equity
ownership policies shall remain in effect and (iii) any compensation clawback
provision shall continue to apply in accordance with its terms. Executive and
the Company acknowledge that this Agreement is intended to embody a complete and
final resolution of the employer-employee relationship between Executive and the
Company. Executive further acknowledges and agrees that the payments and
benefits described in this Agreement are all that she is entitled to receive
from the Company, and that the Company shall have no liability or obligation to
her in excess of such amounts. This Agreement may only be modified by an
agreement in writing executed by both Executive and the Company.
(g)     Counsel. Executive acknowledges that she has been advised to consult
with counsel concerning this Agreement, has had ample opportunity to consult
with counsel of her own selection and has so consulted to the extent Executive
determined to be necessary or appropriate.
(h)     Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
To the Company:
CDI Corporation
1717 Arch Street; 35th Floor

12139922.4.TAX

--------------------------------------------------------------------------------




Philadelphia, PA 19103
Attention: Board of Directors
with a required copy to:
CDI Corporation
1717 Arch Street; 35th Floor
Philadelphia, PA 19103
Attention: General Counsel


To Executive:
At her address in the Company’s records,
or to such other address as either of such parties may designate in a written
notice served upon the other party in the manner provided herein. All notices
required or permitted hereunder shall be deemed duly given and received when
delivered by hand, if personally delivered; on the third day next succeeding the
date of mailing if sent by certified or registered first-class mail; and on the
next business day, if timely delivered to an air courier guaranteeing overnight
delivery.
(i)     Survival. Sections 1, 2(b), 3(d), 4, 5, 6 and 7 shall survive the
termination of this Agreement, as well as the termination of Executive’s
services hereunder. In addition, in accordance with the terms of the Employment
Agreement, Sections 9, 10 (as modified herein) and 11 through and including 20
of the Employment Agreement shall survive the termination of the Employment
Agreement, as well as the termination of Executive’s employment thereunder and
services hereunder.
(j)     Certain Waivers. Executive hereby waives her right to have received
notice of any Board meeting that occurred on or prior to the date of this
Agreement with respect to which notice of such meeting was not provided to
Executive.
(k)    Taxes. The Company shall have the right to withhold from any amounts
payable hereunder any federal, state, local or other taxes that the Company
determines are required to be withheld.
[Signature Page Follows]
 

12139922.4.TAX

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Separation Date.
 
 
CDI CORP.
 
 
 
 
/s/ Michael J. Emmi
 
By:
Michael J. Emmi
 
Title:
Chm. Compensation Committee
 
 
Board of Directors
 
 
 
 
H. PAULETT EBERHART
 
 
 
 
/s/ H. Paulett Eberhart




12139922.4.TAX

--------------------------------------------------------------------------------




EXHIBIT A
TVDS AWARD

12139922.4.TAX

--------------------------------------------------------------------------------






Execution Version


CDI Corp.


TIME-VESTED DEFERRED STOCK AGREEMENT


1. Grant of Time-Vested Deferred Stock. The Company hereby grants to Paulett
Eberhart (the "Recipient") 20,000 shares of Time-Vested Deferred Stock. This
grant is subject to the terms, definitions and provisions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
of this Agreement and the Plan, the Plan will prevail.
2. Definitions.
(a)“Award” means the award of Time-Vested Deferred Stock granted herein.
(b)    “Board” means the Board of Directors of CDI Corp.
(c)    “CDI Stock” means CDI Corp. common stock, par value $.10 per share.
(d)    “Committee” means the Compensation Committee of the Board or its
successor.
(e)    “Company,” as the context requires, means CDI Corp. or CDI Corp. and its
subsidiaries.
(f)    “Consulting Agreement” means that certain Separation and Consulting
Agreement between the Company and the Recipient, dated as of March 30, 2014.
(g)    “Date of Grant” means March 30, 2014.
(h)     “Fair Market Value” means the closing price of actual sales of CDI Stock
on the New York Stock Exchange composite tape on a given date or, if there are
no such sales on such date, the closing price of CDI Stock on such Exchange on
the last preceding date on which there was a sale.
(i)    “Plan” means the CDI Corp. Amended and Restated 2004 Omnibus Stock Plan.
3. Vesting. The Award will vest in full on December 31, 2014 if, and only if,
both of the following two conditions are satisfied: (i) the Recipient has
satisfactorily complied with all of her obligations under the Consulting
Agreement; and (ii) the Fair Market Value of one share of CDI Stock on December
31, 2014 equals or exceeds $19.20 (subject to adjustment to reflect changes in
capitalization, as described in Article 12 of the Plan). If either of the
conditions in the immediately preceding sentence are not satisfied, then the
Award shall be immediately forfeited with no consideration due to the Recipient.
For all shares of Time-Vested Deferred Stock in which the Recipient becomes
vested, a stock certificate representing an equal number of shares of CDI Stock
will be delivered to the Recipient within 30 days after such shares vest, or if
the Recipient chooses, the shares of CDI Stock may be issued in book entry form
within such 30 day period. The Recipient’s death shall not impact the ability of
the Award to become vested.


4. Tax Withholding. The number of shares of CDI Stock to be delivered to the
Recipient upon vesting of the Time-Vested Deferred Stock shall be reduced by the
number of shares having a

- 1-

--------------------------------------------------------------------------------




Fair Market Value equal to all taxes (including, without limitation, federal,
state, local or foreign income or payroll taxes), if any, determined by the
Company to be required by law to be withheld by the Company in connection with
the settlement of the Time-Vested Deferred Stock. The portion of any shares of
CDI Stock withheld pursuant to the applicable tax laws shall be determined by
using the Fair Market Value of CDI Stock on the date of settlement and applying
the minimum required tax withholding rates.


5. Nontransferablity of the Grant. The Time-Vested Deferred Stock may not be
transferred, in whole or in part, except by will or the applicable laws of
descent and distribution.
6. Stock Ownership Requirements. If the Recipient is subject to any stock
ownership requirements imposed by the Company, those requirements may limit the
Recipient's ability to sell or otherwise transfer some or all of the shares of
CDI Stock acquired by the Recipient upon the vesting of the Time-Vested Deferred
Stock.
7. Awards Policy. This Award is subject to the terms and conditions of the
Policy on Cash Bonus Awards and Equity Awards Clawback for CDI Corp. and its
Related Companies.
8. Restrictive Covenants. The Recipient acknowledges and agrees that she remains
subject to and bound by the restrictive covenants set forth in her Employment
Agreement (as defined in, and as modified by, the Consulting Agreement).


9. Compliance with Laws. All shares of CDI Stock issued hereunder to the
Recipient or her personal representative shall be transferred in accordance with
all applicable laws, regulations or listing requirements of any national
securities exchange, and the Company may take all actions necessary or
appropriate to comply with such requirements including, without limitation,
restricting (by legend or otherwise) such CDI Stock as shall be necessary or
appropriate, in the opinion of counsel for the Company, to comply with
applicable federal and state securities laws, including Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, and postponing the
issuance or delivery of any shares of CDI Stock. Notwithstanding any provision
in this Agreement to the contrary, the Company shall not be obligated to issue
or deliver any shares of CDI Stock if such action violates any provision of any
law or regulation of any governmental authority or any national securities
exchange. The Company may also condition delivery of certificates for shares of
CDI Stock upon the prior receipt from the Recipient of any undertakings that it
determines are required to ensure that the certificates are being issued in
compliance with federal and state securities laws.
10. Rights Prior to Issuance of Certificates. Neither the Recipient nor any
person to whom the Recipient’s rights shall have passed by will or by the laws
of descent and distribution shall have any of the rights of a shareholder with
respect to any shares of Time-Vested Deferred Stock or any shares of CDI Stock
issuable upon vesting of the Time-Vested Deferred Stock until the date of
issuance to the Recipient of a certificate for shares of CDI Stock. For the
avoidance of doubt, no dividends or dividend equivalent shall be paid with
respect to the Award.
11. Interpretation. The Committee shall have the sole power to interpret this
Agreement and to resolve any disputes arising hereunder.
12. Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that she is familiar with
the terms and provisions thereof, and hereby accepts this Agreement subject to
all of the terms and provisions of the Plan. The Recipient has reviewed the Plan
and this Agreement in their entirety, has had an

- 2-

--------------------------------------------------------------------------------




opportunity to obtain the advice of independent counsel prior to executing this
Agreement and fully understands all provisions relating to this Agreement. In
addition, by entering into this Agreement and accepting this Award, the
Recipient acknowledges that: (a) the Award is a one-time benefit and does not
create any contractual or other right to receive future grants, awards or other
benefits in lieu of grants; (b) the Recipient’s participation in the Plan is
voluntary; (c) this Award is not part of normal or expected compensation for any
purpose, including without limitation for calculating any benefits, severance,
termination, bonuses, retirement benefits or similar payments; and (d) the
future value of CDI Stock is unknown and cannot be predicted, and the Recipient
is not, and will not, rely on any representation by the Company or any of its
personnel regarding the future value of CDI Stock.


13. Execution of this Agreement. If the Recipient does not sign and return this
Agreement, the Company is not obligated to provide the Recipient with any
benefit hereunder and may refuse to issue shares of CDI Stock to the Recipient
in connection with this Award. If the Recipient receives any shares of CDI Stock
in connection with this Award but has not signed and returned this Agreement,
she will be deemed to have accepted and agreed to the terms set forth herein.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Agreement. Any signature delivered by facsimile, scanned pages or
other means of electronic transmission shall have the same force and effect as
an original signature.


[signature page follows]

- 3-

--------------------------------------------------------------------------------






IN WITNESSETH, WHEREOF, each of the Company and Recipient have executed and
delivered this Agreement, as of the date first written above.


CDI CORP.
 
RECIPIENT
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael J. Emmi
 
Signature:
/s/ Paulett Eberhart
Name:
Michael J. Emmi
 
Print Name:
Paulett Eberhart
Title:
Chm. Compensation Committee
 
Date:
March 30, 2014
 
Board of Directors
 
 
 




- 4-